Title: To Thomas Jefferson from Willink & Van Staphorst, 19 March 1789
From: Willink & Van Staphorst
To: Jefferson, Thomas



Amsterdam 19 March 1789

We have Your Excellency’s Letter to us of 11 Inst. Which causes us infinite pain, as You point out a Meaning to the Resolve of Congress We transmitted you, that it is impossible for us to admit, same being directly opposite to the plain and unequivocal Letter of Appropriations of the Funds You wish to dispose of, and the Employ is not only specific, but the Contingencies You have engaged for, are excluded being provided for from the last Loan until the Interest on the Dutch Loans up to 1790 shall be first secured. The Sense Your Excellency endeavors to fix upon the very positive express Appropriations and Exclusions of Congress presents this Body, conveying its Meaning, in Words of the most contradictory Import to its Intentions. An implied Censure upon its Proceedings, our Experience and Relation equally forbid our Acquiesence to: And the reasons Your Excellency ground your  Construction of the Intention of Congress upon, are by no means so obvious to us, as they appear to be to Your Excellency. In regard to their meaning to pay Salaries, Contingencies and Interest as they occur, being manifest from the Sufficiency of the Loan to face them all, We must remark, that this would apply if there was a Certainty of all the Bonds of this Loan being placed; But the Board of Treasury has been informed by us, The Sale of them was very doubtful and depended upon a Variety of Events, as well as the Augmentation of Credit Your Country might derive, from the Operation of Your New Federal Government: Circumstances which probably influenced the Deliberations of Congress, and dictated the Necessity of first securing the Credit of the United States in this Country, to the exclusion of all Contingencies whatever, until the Accomplishment of this grand and primary Point, up to the Period, when Congress may trust to be able, to remit the future Interests from America; Thus, the Resolve of Congress, in terms not susceptible of a double Sense or misapplication, may have flowed from prudential Motives. An Intention much more natural and obvious to us, than the One You strain to impress upon us, more especially as Your Excellency informs us, Congress having before them the Appropriations Your Excellency sent, did notwithstanding assign an explicit Priority of Right in favor of the Provision for Interest up to 1790, which they certainly would not have done and at same time have excluded all Contingencies, if the Intention had been to pay the latter as classed by your Excellency.
The other reason You alledge, against a plain Construction of this most positive and direct Language, namely that Congress should thereby have decided, their Ministers should neither eat nor drink till the End of the Year 1790 if the new Loan should not be filled ’till then, does not strike us in the Light you place it; since Congress for aught We know might intend to give directions to the Board of Treasury, (in order that the favorite Object of paying the Interests here should be the more effectually secured) to supply their Ministers Salaries and Expences from other Funds, and to have them remitted thro’ some other Channel: Information of which they were by no means obligated to make known to us.
That Your Excellency should have confided in the Effect of the Loan and the Appropriation of it to enter into Contracts to be provided for from its Proceeds, and that Congress should have made Appropriations thereof, excluding for a time Provision of your Arrangement for Contingencies, is a Circumstance We  lament most sincerely indeed, and sympathize greatly in the Disappointment Your Excellency must experience. But We are confident Your Excellency cannot aim to place us as Judges Paramount over the Decisions and Resolves of the supreme Power of Congress, Which We in fact should assume ourselves to be, by furnishing the Monies Your Excellency now requires.
We must confess, It is surprizing to us Your Excellency should not once have alluded, to the positive directions of the Board of Treasury to us, that We should suspend the Disposal of all Monies, We might receive for the United States, until the Pleasure of Congress should be further known; since We recollect, Your Excellency found yourself here in a Predicament somewhat similar, When upon Receipt of a Letter from the Board of Treasury militating against your intended Arrangements and Appropriations of Congress Monies in our hands, You frankly avowed the Orders of the Board of Treasury were superior to Your’s, and that We could not act against them: Wherefore You postponed the Execution of Your Plans, until You should have wrote over to America, on their subject and have procured fresh Instructions. The very Authority Your Excellency then acknowledged to be entitled to our first Obedience, having now clogged us with still unrepealed Orders, incompatible with our Compliance to Your Excellency’s Wishes to value upon us for the Dies Medals and a particular purpose, Your Excellency cannot take it amiss, our entreating you not to pass these Drafts, as We are precluded from shewing them the Respect, We always hope to pay Your Excellency’s Bills; as well by the aforesaid express Orders of the Board of Treasury, as a Resolve of Congress itself, for the primary Appropriation of the Funds in our Hands, and exclusive of all Contingencies, couched in language intelligible to the meanest Capacities, and not susceptible of a double Interpretation from the most refined.
Hoping and firmly trusting, the Sequel of our Correspondence with Your Excellency will never again produce an Event, to necessitate our postponing a Compliance with Your Excellency’s Wishes, We are very respectfully Your Excellency’s Most obedient and very humble Servants,

Wilhem & Jan Willink Nic & Jacob van Staphorst

